Citation Nr: 0502903	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972, and from May 1980 to September 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision from the 
Department of Veterans' Affairs  (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted entitlement to 
service connection for diabetes associated with herbicide 
exposure, assigning a 20 percent disability rating, effective 
January 2001.  The claims file has since been transferred to 
the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  All indicated relevant information and evidence necessary 
for an equitable disposition of the claim for increase has 
been obtained.

2.  Diabetes mellitus, type II, is manifested by 
hypoglycemia, and requires a restricted diet and use of 
insulin.  

3.  There is no objective medical evidence indicating that 
the veteran's diabetes mellitus, type II, requires a 
restriction in physical activities.  


CONCLUSION OF LAW

The criteria have not been met for an initial or staged 
rating higher than 20 percent for the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Here, the veteran first raised his claim of entitlement to an 
increased initial rating for diabetes by his June2002 notice 
of disagreement, which was clearly after the April 2002 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.

In the veteran's case, by correspondence dated in December 
2001, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
relevant to the claim.  Moreover, in a letter dated in 
September 2003, the RO provided VCAA notice specific to the 
claim for an increased rating for diabetes.

The veteran and his representative were provided with copies 
of the appealed rating decision, as well as with a statements 
of the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

VA treatment records dated from April 1998 to November 2001, 
showed the veteran's treatment and medications taken for 
diabetes mellitus.  The records reveal that the veteran 
declined consultation with a nutritionists, after he was 
advised that adding more protein to his diet might help to 
prevent a hypoglycemic episode.  The VA Progress Note dated 
in November 2001, showed that the veteran's sugar was not 
well controlled.  The veteran was receiving the following 
dosages of insulin: 45 units in the morning and 50 units in 
the evening.  Although these records primarily showed 
treatment for posttraumatic stress disorder, the records also 
showed a recurring diagnosis of diabetes mellitus, type II, 
without complications.  

In the veteran's June 2002 Notice of Disagreement, he 
indicated that he suffered from hypertriglyceridemia, which 
impaired his physical abilities.  He stated that after being 
up for more than 6 hours, he required bedrest, or a diabetic 
reaction was likely to result.  He also maintained that there 
were VA medical records indicating that he is a brittle 
diabetic.  He also claimed that as a result of diabetes he 
suffered from extremely high triglyceride and cholesterol 
levels; he maintained that he is on daily medication for 
diabetes; and that he even passed out as a result of his 
diabetic condition.  

In July 2002 the veteran submitted a statement in support of 
his claim, explaining that he suffers from diabetic 
neuropathy and symmetric neuropathy, as well as other 
illnesses stemming from diabetes mellitus.  As a result of 
insulin treatment, he maintained that he was required to 
surrender his commercial driver's license.  There were times 
where he felt like he was going to pass out, particularly 
when exercising or driving.  He maintained that he is 
required to adhere to a restricted diet.  

VA treatment records dated in July 2002, showed that the 
veteran was required to take insulin for diabetes mellitus, 
as well as adhere to a restricted diet.  The records 
indicated that historically, the veteran was non-compliant 
with the diet and medication.  

The July 2002 statement in support of the veteran's claim, 
dated in July 2002, shows that the veteran believes he meets 
all of the criteria for assignment of a 40 percent disability 
rating for diabetes mellitus.  He stated that he suffered 
from diabetic neuropathy and is required to take medications 
that result in drowsiness, which makes it difficult to drive 
or operate machinery; he stated that engaging in any 
activities was out of the question; and he also indicated 
that he has been on a restricted diet since 1995.  

In the veteran's statement submitted in August 2002, he 
reiterated that he was entitled to a 40 percent disability 
rating for diabetes and that he has been treated with insulin 
for at least six years.  He also pointed out that he has had 
hypoglycemia for at least six years, which interfered with 
his ability to engage in regular activities.  

The veteran submitted the VA medical records in August 2002, 
which showed that the veteran was required to adhere to a 
restricted diet.  

On VA examination, dated in August 2002, the examiner 
indicated that the claims file was reviewed in conjunction 
with the examination.  The examiner noted that the veteran's 
medical history indicated the onset of diabetes was in 1981.  
There was no evidence of diabetic nephropathy.  

The examiner answered affirmatively to the question of 
whether the veteran's diabetic condition required insulin, a 
restricted diet, and regulation of activities.  The examiner 
subsequently noted, however, that the veteran was in fact on 
a restricted diet; his weight was stable; his activities were 
restricted due to orthopedic problems; he had no visual 
problems; and he had no vascular or cardiac symptoms.  There 
were neurologic symptoms manifested by tingling in his hands 
and feet.  The veteran had no anal pruritus or loss of 
strength.  

On physical examination peripheral pulses were excellent.  
The neurologic examination was positive with diminished 
vibratory sensation, weakness of dorsiflexion in both ankles, 
and lack of monofilament sensation in both palms.  There was 
no evidence of diabetic retinopathy or nephropathy.  The 
diagnosis included diabetes mellitus, type II, insulin-
dependant.  

An August 2002 neurological examination, which included 
electromyograph (EMG) and nerve conduction studies, revealed 
a finding of right medial and ulnar neuropathy.  Based on the 
examination and objective tests, however, the physician 
determined that there was no evidence of a neuropathy related 
to his diabetes.

Thereafter, in November 2002, the veteran submitted a 
statement in support of his claim, indicating that a 40 
percent disability rating for diabetes mellitus, type II, is 
warranted.  He maintained that the August 2002 VA examination 
showed that his diabetic condition required insulin, a 
restricted diet, and regulations of activities.  

In February 2003, the RO requested an addendum to the August 
2002 VA examination regarding whether the veteran's diabetes, 
in fact, required a regulation of activities.  On the 
addendum, dated in February 2003, the examiner indicated that 
the claims folder was reviewed prior to the rendering of the 
opinion.  The examiner opined that the veteran's diabetic 
condition did not require a restriction of his physical 
activities, and that the physical findings during the August 
2002 VA examination were due to the orthopedic complaints, 
and not related to diabetes.  

An April 2003 private medical correspondence showed that the 
veteran was seen on March 27, 2003 for evaluation of diabetes 
and polyneuropathy.  It was noted that the veteran was self-
referred for the evaluation.  Past medical history was 
reported as including diabetic neuropathy.  On physical 
examination, there were no findings of clubbing, cyanosis, or 
edema.  There was some tinea pedis and onychomycosis noted; 
pulses were present, and the skin was warm and dry.  The 
veteran had decreased monofilament sensation in the right leg 
up to his hip, to just above the left knee, up to his elbow 
on the right, and up to his mid-upper arm on the left.  The 
veteran's grip strength was decreased from normal.  

The laboratory findings showed 2 hour postprandial sugar was 
282.  The impression was diabetes, requiring unknown control.  
The examiner indicated that diabetes mellitus resulted in the 
development of diabetic sensory and probable motor 
polyneuropathy, which is causing various symptoms.  The 
examiner also opined that diabetes mellitus resulted in the 
inability to complete daily activities in a meaningful 
manner.  

The private physician further indicated that the veteran 
experienced fluctuating sugar control and hypoglycemia, 
particularly when he had minimal exertion, which apparently 
caused moderate to severe insulin reactions.  The fluctuating 
sugar control and hypoglycemia restricted his daily 
activities due to fear and potential medical problems that 
may occur as a result of severe hypoglycemia, not limited to 
seizures or coma.  The physician noted that the veteran had 
some physical limitations due to his orthopedic conditions, 
but he also suffered from severe polyneuropathy.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under Diagnostic Code 7913, a 20 percent disability rating 
for diabetes mellitus is assigned where insulin and a 
restricted diet are required; or, oral hypoglycemic agent and 
a restricted diet is required.  

A 40 percent disability rating is assigned where insulin, a 
restricted diet and regulation of activities are required.  

A 60 percent disability rating for diabetes mellitus is 
warranted where insulin, a restricted diet and regulation of 
activities are required; where the veteran experiences 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits 
to a diabetic care provider; plus complications that would 
not be compensable if separately evaluated.  

A 100 percent disability rating for diabetes mellitus will be 
assigned where the veteran requires more than one daily 
injection of insulin, a restricted diet and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  

Analysis

The veteran argues that he is entitled to a higher disability 
rating because there is medical evidence associated with the 
claims folder indicating that his activities are restricted 
due to diabetes mellitus.  

The medical evidence of record indicates that the veteran is 
insulin dependent and has a restricted diet as a direct 
result of diabetes mellitus.  Although the medical evidence, 
specifically the August 2002 VA examination, shows that the 
veteran experienced a restriction in activities, these 
restrictions were not due to diabetes mellitus.  
Specifically, the February 2003 VA medical opinion clearly 
stated that the veteran's diabetic condition does not require 
a restriction of physical activities, and that the physical 
findings of the August 2002 VA examination were due to the 
veteran's orthopedic condition, and were not related to 
diabetes.  This opinion was provided following a review of 
the claims file, to include an August 2002 neurological 
examination which revealed no evidence of diabetic neuropathy 
on EMG and nerve conduction tests.  Also in the file was a 
November 2002 VA treatment report showing that the veteran 
tries to walk regularly as tolerated, does exercises and 
likes to swim.  

The Board acknowledges the private medical report from April 
2003 noting that the veteran suffers from diabetic 
polyneuropathy which was causing a lot of symptoms and an 
inability to complete daily activities in a meaningful 
manner.  However, the Board finds this evidence to be of low 
probative weight.  First, this physician saw the veteran only 
one time when rendering this opinion, and his opinion is 
clearly based on the history provided by the veteran.  The 
examiner did conduct a medical examination, but this 
examination did not include EMG or nerve conduction studies, 
as was done on the VA examination, nor did he review any 
prior studies.  Moreover, the physician noted that the 
veteran had fluctuating sugar control and experienced 
hypoglycemia particularly when he has minimal exertion which 
"apparently" causes moderate to severe insulin reactions.  
However, on physical examination the veteran reported 
hypoglycemic reactions at night, but he had no strips for his 
meter so the examiner had no readings upon which to confirm 
the veteran's statements.  

As the VA examiner's opinion in February 2003 was based on a 
review of the entire claims file, the Board finds that this 
opinion is entitled to great probative weight as it is based 
upon review of contemporaneous medical evidence revealing 
many years of treatment for multiple conditions including 
diabetes.  Conversely, the opinion from the private physician 
in April 2003 is entitled to little probative weight as it is 
based largely upon a history of the severity of the disorder 
as provided by the veteran.  In this regard, the veteran 
advised the physician that he suffers from diabetic 
neuropathy, which objective testing in August 2002 revealed 
was not the case.

Therefore, after reviewing all of the evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's diabetes requires restrictions in 
his activities to warrant an evaluation in excess of 20 
percent at any point during the course of the claim.  
Therefore, the claim for an increased rating is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


